UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7511


CHRISTOPHER A. ODOM,

                    Petitioner - Appellant,

             v.

DIRECTOR, CHARLESTON COUNTY DETENTION CENTER,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Richard Mark Gergel, District Judge. (5:17-cv-01906-RMG)


Submitted: March 13, 2018                                         Decided: April 9, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher A. Odom appeals the district court’s order denying his motion to

reopen his 28 U.S.C. § 2254 (2012) proceeding. On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Odom’s informal

brief does not challenge the basis for the court’s disposition, Odom has forfeited appellate

review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004). Accordingly, we deny Odom’s motion for initial en banc hearing, deny a

certificate of appealability, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2